Citation Nr: 0524539	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  00-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This case was previously before the Board in October 2003 and 
January 2005, when it was remanded for further development 
and notice of the Veterans Claims Assistance Act of 2000 
(VCAA), and to afford the veteran an opportunity for an 
additional hearing before the Board, respectively.  The case 
is now again before the Board for appellate consideration.

As a preliminary matter, the veteran testified in February 
2002 before a Veterans Law Judge that has since left the 
Board.  In November 2004, the Board notified the veteran of 
this fact and offered the veteran an opportunity to testify 
before a Veterans Law Judge that would be able to participate 
in the decision concerning his claim.  He responded in the 
same month that he wished to have another hearing.  
Accordingly, in July 2005, the veteran testified before the 
undersigned Veterans Law Judge in May 2005, who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who participated in 
this decision.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The evidence shows that the veteran served on board the 
USS St. Paul (CA-73) from April 1966 to April 1967, which was 
then assigned to naval combat operations in the South Vietnam 
area of operations.

3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced on board the USS St. Paul during his 
active service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of the veteran's claim.  On November 9, 2000, the President 
signed into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board notes that VCAA notice was provided to the veteran 
concerning his claim for service connection for PTSD by 
letter dated in February 2001, at which time the RO advised 
the veteran that his claim had previously been denied as not 
well grounded and that it would be reconsidered.  The 
veteran's claim was reconsidered, and the denial confirmed, 
in the November 2001 supplemental statement of the case 
(SSOC).  However, the SSOC did not provide the laws and 
regulations affected by the VCAA.  Further notice was given 
to the veteran in a VCAA letter dated in March 2005 and an 
SSOC dated in April 2004, which did provide the revised laws 
and regulations in their entirety.

Notwithstanding, the Board is granting the veteran's claim 
for service connection for PTSD.  Hence, with respect to this 
issue, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with the issue of entitlement to service 
connection for PTSD, given the favorable nature of the 
Board's decision.

As no additional evidence is required to make a determination 
as to this issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  Hence, the Board thus finds that the Agency of 
Original Jurisdiction (AOJ) has substantially satisfied the 
duties to notify and assist, as required by VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here; see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

VA outpatient and inpatient treatment records reflect 
complaints of and treatment for psychiatric conditions 
including depression, panic disorder with mild agoraphobia, 
borderline traits with personality disorder, a history of 
PTSD, and PTSD.  In May 2000, a statement provided by the 
veteran's then-treating VA physician, Tom Freeman, M.D., 
noted diagnoses in AXIS I of chronic PTSD, major depression 
unipolar in partial remission, panic disorder with mild 
agoraphobia, and dissociative symptoms needing further 
review.  In AXIS IV, the physician noted employment related 
stressors and opined

Like many individuals with PTSD, many of 
[the veteran's] traumatic experiences 
predate his military service.

Dr. Freeman noted he interviewed the veteran in February 
2000.  A review of this entry reflects that the physician 
reviewed the veteran's claims file, and that he considered 
the veteran to be a good historian.  The veteran identified 
his stressors as including physical and possible sexual abuse 
as a child, physical assault occurring in junior high school, 
and post-service involvement in an attempted robbery in which 
he was fired upon-in addition to war-related stressors 
experienced in Vietnam.  The entry shows that the veteran 
identified the following stressors as being related to his 
active service in Vietnam:  being under fire and seeing 
photographs of dead and mutilated bodies.  Dr. Freeman noted 
that exposure to the photographs would not be, in his 
opinion, sufficient to cause PTSD.  Dr. Freeman then observed 
that the veteran's symptomatology met the criteria for a 
diagnosis of PTSD.

VA treatment records present complaints of and treatment for 
symptoms of PTSD, beginning as early as 1996 and including 
treatment in the PTSD program with completion in August 2001.

A report of VA examination dated in March 2004 reflects that 
the veteran was diagnosed with PTSD.  The examiner 
specifically opined:

There is a nexus between the stressor the 
veteran reported and his posttraumatic 
stress disorder symptomatology.  I 
believe the stressor he has reported of 
seeing boats blown up and knowing that 
people were killed is a sufficient 
stressor as is the stressor of seeing 
horrific scenes of wounded and killed in 
villages.

The examiner reported specifically that he had reviewed the 
veteran's claims file in arriving at his opinions.  The 
report shows complaints of such symptoms as flashbacks and 
nightmares of the initial engagement with three enemy PT 
boats that the veteran's ship, the USS St. Paul, encountered 
when it first pulled into the Gulf of Tonkin.  The enemy 
boats attacked the cruiser which returned fire, blowing them 
up.  The veteran expressed a great deal of guilt over this.  
In addition, he reported intrusive thoughts about this 
incident and about times when U.S. Army soldiers and U.S. 
Marines came aboard the ship and told stories of the villages 
they had attacked.  They had pictures of the dead and other 
terrible scenes, which they shared with the sailors on board 
the ship.  He reported exaggerated startle response and 
stated he has difficulty with crowds and watching war movies.  
The examiner observed the veteran to present as oriented in 
all spheres, cooperative and credible, but to exhibit a 
depressed mood and affect appropriate to that.  Some 
dysphoria was also noted.  Thought processes and associations 
were found to be logical and tight without loosening of 
associations or confusion.  Speech rate and rhythm was found 
to be within normal limits.  No gross impairment in memory 
was observed, and no delusional material was noted although 
suicidal and homicidal ideations were present, absent any 
intent.  The veteran did not complain of hallucinations.  
Insight and judgment were found to be adequate.  The examiner 
diagnosed chronic PTSD and assigned a global assessment of 
functioning of 50.

While the opinion proffered by Dr. Freeman is not exactly at 
odds with that offered by the examiner in March 2004, Dr. 
Freeman did find that stressors the veteran experienced prior 
to and after his active contributed to the psychiatric 
disorders diagnosed, including PTSD.  In contrast, the 
examiner who conducted the March 2004 examination opined that 
the stressors the veteran reported experiencing in Vietnam 
were, alone, sufficient to cause the diagnosis of PTSD-which 
is the only disability recorded in AXIS I.  The Board 
observes that the March 2004 VA examination was conducted 
with review of the claims file, including Dr. Freeman's 
records.  Because the examiner had the opportunity to review 
the veteran's entire medical history, including Dr. Freeman's 
treatment records and May 2000 statement, and the veteran's 
service medical records, the Board accepts the March 2004 
examination findings as more probative.  

The Board thus finds in the present case that the medical 
evidence establishes that the veteran is diagnosed with PTSD 
that is the result of stressors he experienced while serving 
on board a U.S. Navy ship operating in what are argued to be 
naval combat operations off the coast of Vietnam. 

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced while assigned from 1966 to 1967 to 
the USS St. Paul, which he stated participated in naval 
combat operations off the coast of Vietnam.

Specifically, he testified in February 2002 before a Veterans 
Law Judge who has since retired that the ship he was assigned 
to, the USS St. Paul, pulled into the Gulf of Tonkin in 1966 
and was attacked by three enemy PT boats.  The ship was 
brought to general quarters and returned fire, blowing up all 
three boats.  The veteran testified that his military 
occupational specialty (MOS) was as a boatswains mate, but 
that he was assigned to work as a gunner's mate during 
general quarters, sending the powder to the guns.  His work 
enabled the killing of individuals, and he said that the 
content of his nightmares involves the faces of human beings 
whose lives he took-even though he has no names to associate 
with them.  In addition, he testified that U.S. Army soldiers 
and U.S. Marines were brought by helicopter to the ship.  
They brought pictures of dead people and other destruction 
that they said the ship's guns caused inland.  The veteran 
testified that he was told the USS St. Paul had the most 
accurate firing of the entire war of Navy bombardment of 
Vietnam, and that they took many lives.

In May 2005, he again testified before the undersigned 
Veterans Law Judge that the ship had killed 36 people in that 
first engagement with the three enemy PT boats.  In addition 
to working on the gun, the veteran testified that the ship 
hosted a squad of Marines, and that every night they had to 
take the Marines to shore for patrols.  As an escort, he had 
to protect the Marines as they moved from ship to shore.  
They often took and returned fire.  Moreover, in the course 
of running patrols one mile deep and five miles each way on 
the beach, they would engage in fire fights with the enemy on 
a nightly basis.

Service personnel records reflect that the veteran reported 
on board the USS St. Paul in April 1966, and remained 
assigned to the ship until separated from active duty in 
April 1967.  His report of separation reflects that his MOS 
was as a boatswains mate, but his performance records show 
that he was assigned to messmen duties from June to October 
1966.

The RO attempted to obtain verification of the veteran's 
averred stressors from the U.S. Armed Forces Center for Unit 
Records Research (CURR).  CURR responded in June 2003 that it 
was unable to verify the veteran's stressors as insufficient 
information had been provided to enable an adequate search of 
the records.  However, the Board notes that the veteran's 
service personnel records-which would have provided 
information that CURR could have used to verify his 
stressors-were not received by the RO until later in the 
same month.  The RO did not have the opportunity to send 
these records to CURR.  Notwithstanding, the Board finds it 
is not necessary to remand for further development in this 
regard.  See Soyini, supra, and Sabonis, supra.

An online history of the USS St. Paul reveals that the 
cruiser made five deployments to the western Pacific 
beginning in 1965 in support of Vietnam war operations.  
During 1966, the USS St. Paul fired more than 10,000 rounds 
in support of allied troops south of the demilitarized zone 
(DMZ).  Subsequently, she was involved in the interdiction of 
supply routes and waterborne logistic craft, as well as other 
elements operating in South Vietnam.  In September 1967, she 
and two destroyers came under fire from 25 coastal defense 
sites, taking more than 500 rounds, including a direct hit.  
Without ceasing to return fire, the USS St. Paul maneuvered 
to safety and retired to sea for repairs.  She returned to 
the gun line the next day. 

Historical photographs show the ship firing at enemy targets 
in or about October 1966, and receiving fire in August 1967.

A report of naval operations in Vietnam for the time period 
ending June 1966, obtained online from the Naval History 
Division in Washington, D.C., reflects that the USS St. Paul 
participated in several operations.

During the week of 5-11 June, ten 
destroyers and the cruiser St. Paul were 
active in NGFS missions.  This was the 
first engagement in the Vietnam conflict 
for the veteran cruiser, a former Seventh 
Fleet Flagship.  Her nine 8"/55 guns 
spent a busy week pounding VC gun 
positions, troop concentrations, tunnels, 
bunkers and structures.  The ship's 
secondary battery of 5"/38 guns provided 
night illumination as well as destructive 
fire on the smaller targets.

***

More than 150 targets were taken under 
fire during the week [of 11-18 June] by 
the destroyers Thomason, R.B. Anderson, 
Morton, Taussig, John A. Bole, Fiske, 
Hopewell, Chevalier, the cruiser St. Paul 
and the rocket ships White River and 
Clarion River.

There was no letup in action the 
following week, 19-25 June, as a dozen 
Naval Gunfire ships were active providing 
support around the clock.  Many of the 
missions fired were at night in support 
of DECKHOUSE ONE.  One particular mission 
involved a team effort between the Marine 
ground spotter, the destroyer John W. 
Thomason and the LSMR Clarion River.  The 
spotter directed white phosphorous 
projective fire from Thomason into a 
foliaged area in order to drive VC troops 
into the open.  As [s]oon as the VC were 
flushed into the open area, it was 
saturated with concentrated rocket fire 
from Clarion River's launchers.  All the 
VC were believed killed.

For the last five days of the month, the 
emphasis on NGFS was placed in the I and 
II Corps areas where search and destroy 
operations OAKLAND and NATHAN HALE were 
in progress.  OAKLAND, a combined Seventh 
U.S. Marine/Seventh ARVN Rangers sweep 
and clear operation, was supported by 
Davis and White River.  Operation NATHAN 
HALE utilized the guns of the cruiser St. 
Paul and destroyer Basilone.

The report further describes DECKHOUSE ONE as an amphibious 
operation near Song Cau in Combat Zone II, 25 miles south of 
Qui Nhon.  USS St. Paul was reported to have provided naval 
gunfire support as Marines swept beaches and helicopters 
carried other Marines farther inland to pin enemy troops 
trying to escape the Marines coming from the sea.  Attack 
helicopters and Navy strike aircraft fired on land targets.  
The mission was so successful that the operation was 
continued past the termination date of June 24.  DECKHOUSE 
ONE and NATHAN HALE were reported to result in a combined 
enemy casualties of over 500 killed in action and more than 
200 tons of captured rice.  

Navy support statistics for June 1966 shows that the Navy 
fired 32,877 rounds against enemy targets in all coastal 
zones, for an average of 1,095 rounds per day.  Rounds 
allocated to the kinds of guns with which the USS St. Paul 
was outfitted, the number of rounds equals 1,063 for the 
8"/55 and 16,848 for the 5"/38.  The USS St. Paul is 
specifically listed as being active in these missions during 
this time.  While she was not the only ship with 5"/38 guns, 
she is the only cruiser listed in the report as being in the 
area of operations during this time frame.

It can be gleaned from other online ships histories that the 
USS Paul carried a crew of 1700 to 2000 officers and 
enlisted-not including the U.S. Marines she carried-and 
that she earned eight battle stars for service in Vietnam.  

The Board notes that the veteran was assigned to the USS St. 
Paul from April 1966 to April 1967.  The ship was clearly 
operating off the coast of Vietnam for a portion of this 
time, and participated in naval combat operations within 25 
miles of the shore.

The Board observes that the record presents some question as 
to what the veteran's duties on board ship were during this 
time.  Separation documents reflect his assigned MOS was as a 
boatswains mate, whereas personnel records show he was 
assigned to messmen duties from July 1966 through October 
1966.  Moreover, the veteran testified in February 2002 that 
he worked as a gunner's mate and, in May 2005, that he was 
part of the boat crew that transported Marines from the 
cruiser to the shore and that he participated in patrols-
whether from the water or on the ground he did not specify.  
In evaluating the veracity of the veteran's statements, the 
Board reflects that the veteran's VA examiner and treating 
physician remarked that the veteran was a credible historian.  
Moreover, the Board notes that sailors have both professional 
and military duties on board ship.  During general quarters, 
it is entirely plausible that the veteran was assigned to 
handle gunpowder on one of the cruiser's guns, as he 
testified in February 2002.  Finally, as the veteran was a 
boatswains mate, it is highly probable that he would have 
been one of those regularly assigned to small boat crews, 
ferrying Marines from the cruiser to the coast or another 
ship.  It is also possible that if boat patrol missions were 
part of the duties conducted by the cruiser-either as part 
of an operation or as a regularly scheduled duty, again, as a 
boatswains mate, he would have been assigned to the watch 
section supporting such missions.

The Board observes that the activities described in the 
online operations report, quoted above, took place in the 
time period ending June 30, 1966.  The veteran's messmen 
duties, which may have taken him off some of the relevant 
watch sections temporarily, did not commence until mid July 
1966.

Given the nature of the duties of the USS St. Paul in 
operations as described above, the Board finds that the USS 
St. Paul, clearly, participated in naval combat operations.  
Given the time period during which the veteran was assigned 
to the USS St. Paul, and the nature of the duties likely 
assigned to a boatswains mate, including duty as a gunner's 
mate during general quarters, the Board finds that the 
veteran, also, participated in combat.  Therefore, the Board 
finds this information is sufficient to verify that the 
veteran participated in naval combat operations.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); 38 C.F.R. 
§ 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost, supra.

After review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the ship to which the veteran was assigned from April 1966 to 
April 1967 establish that the USS St. Paul and, hence, the 
veteran, served in naval combat operations.  As his stressors 
are consistent with service as a boatswains mate on board a 
combat naval vessel serving in naval combat operations, the 
Board finds no further verification of the veteran's 
stressors is necessary.  

As noted above, the veteran has been found to manifest PTSD 
that has been found to be the result of his participation in 
naval combat operations in Vietnam, as reflected in the March 
2004 VA examination report.  

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during his service on board the USS St. Paul, as 
boatswains mate, in naval combat operations in Vietnam.   The 
evidence of record establishes that the veteran's ship and, 
hence, the veteran, participated in naval combat operations.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while in naval 
combat operations in Vietnam.  The Board therefore concludes 
that service connection for PTSD is appropriate.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


